                                          Case 2:21-cv-00090-JCM-DJA Document 6 Filed 01/22/21 Page 1 of 4



                                      1   Todd D. Erb
                                          Nevada State Bar No. 12203
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      3   Las Vegas, NV 89169-5996
                                          Tel: 702.949-8200
                                      4   E-mail:terb@lrrc.com
                                      5   R. Bradley Ziegler
                                          Illinois Bar. No. #6288737
                                      6   (Pro Hac Vice Motion forthcoming)
                                          LEWIS RICE, LLC
                                      7   600 Washington Ave., Suite 2500
                                          St. Louis, Missouri 63101
                                      8   314-444-7600 (Phone)
                                          314-612-7660 (Facsimile)
                                      9   E-Mail: bziegler@lewisrice.com
                                     10   Attorneys for Defendant Norman Kastner
                                     11                           UNITED STATES DISTRICT COURT
3993 Howard Hughes Pkwy, Suite 600




                                     12                                  DISTRICT OF NEVADA
                                     13   GALLINA FAMILY BANK IRREVOCABLE                   Case No.: 2:21-cv-00090-JCM-DJA
Las Vegas, NV 89169-5996




                                          TRUST, a Nevada Trust; JOHN GALLINA, an
                                     14   individual; and RICHARD F. GALLINA, as
                                          trustee of the GALLINA FAMILY BANK
                                     15   IRREVOCABLE TRUST,                                DEFENDANT NORMAN
                                                                                            KASTNER’S UNOPPOSED
                                     16                 Plaintiffs,                         MOTION TO EXTEND
                                                                                            DEADLINE TO FILE
                                     17   vs.                                               RESPONSIVE PLEADING
                                     18   THE LINCOLN NATIONAL LIFE                         (FIRST REQUEST)
                                          INSURANCE COMPANY, a foreign
                                     19   Company; NORMAN KASTNER, an
                                          Individual; THE LEADERS GROUP, INC.,
                                     20   a foreign company; WS GRIFFITH
                                          SECURITIES, INC., a foreign company;
                                     21   CAPITAS FINANCIAL, INC., d/b/a THE
                                          BLAIR AGENCY, a foreign company;
                                     22   ROE CORPORATIONS 3-10, inclusive;
                                          and DOES 1 – 10, inclusive,
                                     23
                                                        Defendants..
                                     24

                                     25
                                                 Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and LR IA 6-1, Defendant
                                     26
                                          Norman Kastner (“Kastner”) respectfully requests the Court to extend the deadline in which
                                     27
                                          he has to answer or otherwise plead to Plaintiff’s Second Amended Complaint, until
                                     28
                                          February 4, 2021. In support of its Motion, Kastner states as follows:

                                          1
                                          Case 2:21-cv-00090-JCM-DJA Document 6
                                                                              5 Filed 01/22/21
                                                                                      01/21/21 Page 2 of 4



                                      1           1.      Plaintiffs’ Second Amended Complaint was filed on November 24, 2020 in
                                      2   Clark County District Court [ECF No. 1-6].
                                      3           2.      Kastner was served on December 16, 2020 via process server.
                                      4           3.      Counsel for Kastner previously conferred with counsel for Plaintiffs and
                                      5   requested an extension of time to respond to Plaintiffs' Second Amended Complaint up to
                                      6   and including February 4, 2021. Plaintiffs' counsel agreed to the requested extension of
                                      7   time.
                                      8           4.      Kastner filed a Notice of Removal [ECF No. 1] on January 15, 2020;
                                      9   therefore, his current deadline to respond to the Plaintiff’s Second Amended Complaint in
                                     10   this Court is January 22, 2021.
                                     11           5.      Kastner now respectfully requests that the Court extend his deadline to
3993 Howard Hughes Pkwy, Suite 600




                                     12   respond to the Second Amended Complaint by thirteen (13) days through and including
                                     13   February 4, 2021.
Las Vegas, NV 89169-5996




                                     14           6.      Kastner is requesting this extension of time to allow his counsel adequate
                                     15   time to collect and review documents and information relevant to the purchase and sale of
                                     16   the insurance policy at issue in this case, which occurred nearly twenty years ago on March
                                     17   21, 2001 [ECF 1-6 at ¶ 6], and to assess whether Nevada courts have personal jurisdiction
                                     18   over Kastner.
                                     19           7.      This is Kastner’s first request for an extension; this request is brought in good
                                     20   faith and is not made to unnecessarily delay discovery or the proceedings in this matter.
                                     21           8.      No party will be prejudiced by the requested extension nor, respectfully, will
                                     22   the extension unduly burden the Court.
                                     23           9.      Counsel for Kastner sought concurrence to this motion from counsel for
                                     24   Plaintiffs. Plaintiffs’ counsel indicated that Plaintiffs do not oppose Kastner’s request to
                                     25   extend his responsive pleading deadline to February 4, 2021.
                                     26   ////
                                     27   ////
                                     28   ////


                                                                                             2
                                          Case 2:21-cv-00090-JCM-DJA Document 6 Filed 01/22/21 Page 3 of 4



                                      1           Defendant Kastner respectfully requests that the Court grant his Unopposed Motion
                                      2   to Extend Deadline to File Responsive Pleading, extending its deadline to answer or
                                      3   otherwise plead to Plaintiff’s Second Amended Complaint through and until February 4,
                                      4   2021.
                                      5           DATED this 21st day of January, 2021.
                                      6                                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      7

                                      8                                        BY: s/ Todd D. Erb
                                                                                   Todd D. Erb
                                      9                                            Nevada State Bar No. 12203
                                                                                   E-mail: terb@lrrc.com
                                     10                                            3993 Howard Hughes Parkway, Suite 600
                                                                                   Las Vegas, NV 89169-5996
                                     11                                            Tel: 702.949-8200
3993 Howard Hughes Pkwy, Suite 600




                                     12                                            LEWIS RICE, LLC
                                                                                   R. Bradley Ziegler
                                     13                                            Illinois Bar. No. #6288737
Las Vegas, NV 89169-5996




                                                                                   (Pro Hac Vice Motion forthcoming)
                                     14                                            600 Washington Ave., Suite 2500
                                                                                   St. Louis, Missouri 63101
                                     15                                            314-444-7600 (Phone)
                                                                                   314-612-7660 (Facsimile)
                                     16                                            E-Mail: bziegler@lewisrice.com
                                     17                                            Attorneys for Defendant Norman Kastner
                                     18

                                     19                                             IT IS SO ORDERED.
                                     20

                                     21                                             United States Magistrate Judge
                                     22                                             Dated:    January 22, 2021

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                          3
                                          Case 2:21-cv-00090-JCM-DJA Document 6
                                                                              5 Filed 01/22/21
                                                                                      01/21/21 Page 4 of 4



                                      1                       CERTIFICATE OF SERVICE
                                      2
                                                 I hereby certify that on January 21, 2021, I electronically filed the
                                      3
                                          foregoing with the Clerk of Court using the CM/ECF system:
                                      4

                                      5          Jeffrey R. Hall, Esq.
                                      6          Richard L. Wade, Esq.
                                                 HUTCHISON & STEFFEN, PLLC
                                      7          10080 West Alta Drive, Suite 200
                                                 Las Vegas, NV 89145
                                      8          Facsimile: 702-385-2086
                                                 jhall@hutchlegal.com
                                      9
                                                 rwade@hutchlegal.com
                                     10          Attorneys for Plaintiff

                                     11          Kristina N. Holmstrom (10086)
                                                 Ann-Martha Andrews (7585)
3993 Howard Hughes Pkwy, Suite 600




                                     12          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                 Wells Fargo Tower, Suite 1500
                                     13
                                                 3800 Howard Hughes Parkway
Las Vegas, NV 89169-5996




                                     14          Las Vegas, NV 89169
                                                 Telephone:     702-369-6800
                                     15          Fax:           702-369-6888
                                                 Kristina.holmstrom@ogletreedeakins.com
                                     16          Ann.andrews@ogletreedeakins.com
                                                 Attorneys for Defendant Lincoln National Life Insurance Company
                                     17

                                     18
                                                                                /s/ June Yourgulez
                                     19                                         An Employee of Lewis Roca Rothgerber
                                                                                Christie LLP
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                           4
